Order, Supreme Court, *367New York County (Robert D. Lippmann, J.), entered November 29, 2004, which denied petitioner’s application to serve a late notice of claim, unanimously affirmed, without costs.
Although apparently unknown to petitioner, a notice of claim was timely served by attorneys he had apparently discharged, rendering the instant application moot. We note that the application was filed after the statute of limitations had run, rendering it time-barred as well (see Pierson v City of New York, 56 NY2d 950 [1982]). Concur—Saxe, J.P., Nardelli, Williams, Catterson and Malone, JJ.